UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6050


GREGORY A. RICHARDSON,

                  Plaintiff – Appellant,

             v.

JAMES SISK, Manager/Compute; GENE JOHNSON, Director; ROBERT
MCDONALD, Attorney General; COMMONWEALTH OF VIRGINIA,

                  Defendants – Appellees.



                              No. 08-6769


GREGORY A. RICHARDSON,

                  Plaintiff – Appellant,

             v.

JAMES SISK, Manager/Compute; GENE JOHNSON, Director; ROBERT
MCDONALD, Attorney General; COMMONWEALTH OF VIRGINIA,

                  Defendants – Appellees.




Appeals from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:07-cv-00488-REP)


Submitted:    November 13, 2008             Decided:   November 19, 2008
Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gregory A. Richardson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

          Gregory   A.    Richardson     appeals   the   district     court’s

order dismissing without prejudice his complaint filed in his 42

U.S.C. § 1983 (2000) for failure to pay his filing fee, and the

order denying his motion to reconsider under Fed. R. Civ. P.

60(b).   We have reviewed the orders and record and find no

reversible error.    Accordingly, we affirm for the reasons stated

by the district court.         See Richardson v. Sisk, No. 3:07-cv-

00488-REP (E.D. Va. Oct. 26, 2007; Apr. 28, 2008).                We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials     before   the    court   and

argument would not aid the decisional process.

                                                                     AFFIRMED




                                     3